Mb. Justice Figueras,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact and conclusions of law set forth in the judgment appealed from are accepted.
In view of rule 63 of General Order No. 118, series of 1899, and the legal provisions cited in the judgment appealed from, we adjudge that we should affirm and do affirm the judgment rendered in the case at bar by the Humacao court on August 23, 1900, without making any special imposition of the costs on appeal. The record is ordered to be returned to the district court with the proper certificate, for such action as may be meet in the premises.
Chief Justices Quiñones and Justices Hernández, Sulz-bacher and MacLeary concurred.